DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is responsive to the Amendment filed October 27, 2021. The following rejections are maintained:
Claims 1-3, 8, 12, 14, 17, 43, 58, 63, 72 & 78 under 35 U.S.C. 103 as being unpatentable over Ji et al. U.S. Pub. 2020/0381710 in view of Francisco et al. U.S. 2021/0126281.
Claims 44, 46, 49, 51 & 55 under 35 U.S.C. 103 as being unpatentable over Ji et al. U.S. Pub. 2020/0381710 in view of Francisco et al. U.S. 2021/0126281 and even further in view of Visco et al. U.S. Pub. 2014/0170465.
Claim 80 under 35 U.S.C. 103 as being unpatentable over Ji et al. U.S. Pub. 2020/0381710 in view of Francisco et al. U.S. 2021/0126281, and further in view of CASTLEDINE et al. 2018/0151920.
Claims 25 & 30 35 U.S.C. 103 as being unpatentable over Ji et al. U.S. Pub. 2020/0381710 in view of Francisco et al. U.S. 2021/0126281, afn further in view of Yoon U.S. Pub. 2018/0114979.
The rejection of claims 1-3, 8, 12, 14, 17,25, 30, 43,44, 46, 49, 51, 55, 58, 63, 72, 78 & 80 are reiterated as follows:
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 12, 14, 17, 43, 58, 63, 72 & 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. U.S. Pub. 2020/0381710 in view of Francisco et al. U.S. 2021/0126281.
With respect to claims 1 & 78, Ji teaches an electrode comprising particles (silicon-dominant electrochemically active material and an artificial solid electrolyte nanoparticles form the electrode; [0016] – [0017]). The solid electrolyte particles form a thin layer on the silicon active material powder surface [0051] & [0060]. The silicon material is in particle form [0058]. Further concerning claim 78, the electrode is employed in lithium ion batteries [0043].  With respect to claim 2, the particles comprise a positive electroactive material (cathode; [0075]).  With respect to claim 8, at least some of the particles comprise lithium nickel cobalt manganese oxide, lithium nickel cobalt manganese aluminum oxide, lithium nickel cobalt aluminum oxide, lithium titanate, metallic lithium lithium metal oxide, lithium manganese oxide, lithium cobalt oxide, and/or lithium iron phosphate (lithium nickel cobalt oxide; [0075]).  With respect to claim 17, it would be reasonable to expect the electrode to have a capacity of at least 1 mA h/cm2 as the materials are the same. In accordance with MPEP 2112.01, “[p]roducts 
With respect to claim 43, the electrode further comprises a support structure disposed on at least a portion of a surface of the electrode (electrode material is coated on a current collector; [0048]).  With respect to claim 58, the electrode is an anode (SEI coated material is an anode material [0008].  With respect to claim 63, the anode comprises a lithium ion-conducting material (the anode is a silicon material and the cathode ion can include lithium, thus the anode is lithium ion conducting; [0075]).  
With respect to claim 72, the electrode is contained within a lithium-ion solid-state battery (lithium ion solid electrolyte battery; [0043]).  
Ji does not expressly disclose that the electrode includes solid electrolyte such that least 50 vol% of interstices between the particles comprise the solid electrolyte (claims 1 & 78); at least 75 vol% of the interstices comprise the solid electrolyte (claim 3); at least 50% of the particles are in contact with the solid electrolyte (claim 12); at least 90% of the particles are in contact with the solid electrolyte (claim 14).  
Francisco teaches that it is well known in the art to employ solid electrolyte particles mixed with solid electrolyte, wherein the solid electrolyte may be present in a range of 10% to 100% by volume; [0013] – [0014]. 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ at least 50 vol% of interstices between the electrode particles comprise solid electrolyte, by employing the solid electrolyte particles of Francisco, in the electrode of Ji, in order to improve ion conductivity of the electrode. Furthermore, Francisco teaches a volume presence of 10% to 100% solid electrolyte in the electrode [0014], thus it would be obvious to employ at least 50 vol% of interstices between the electrode of Francisco in view of Ji because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 44, 46, 49, 51 & 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. U.S. Pub. 2020/0381710 in view of Francisco et al. U.S. 2021/0126281 and even further in view of Visco et al. U.S. Pub. 2014/0170465.
	Ji in view of Francisco teach an electrode as described in the rejection recited hereinabove.
	However, the reference does not teach or suggest: that the support structure comprises a non-woven fabric (claim 44);  wherein the support structure comprises an inorganic nanoparticle-coated composite membrane, and/or an inorganic nano-particle-filled composite membrane, and/or an inorganic nanoparticle-filled non-woven mat (claim 46);  the inorganic nanoparticles comprise BaTiO2, ZrO2, A1203, TiO2, SiO2:, BaCO2, and/or LiAlO2 (claim 49); at least one side of the support structure is at least partially coated with a coating layer (claim 51); the electrode comprises a protective apparatus (claim 55).  
	Visco teaches that it is well known in the art to employ silicon electrodes [0142] with a support structure comprises a non-woven fabric (claim 44);  wherein the support structure comprises an inorganic nanoparticle-coated composite membrane, and/or an inorganic nano-particle-filled composite membrane, and/or an inorganic nanoparticle-filled non-woven mat (alumina or titania inorganic particles [0040] on a non-woven fabric separator; [0050]; NOTE: the separator is a support based on orientation where the anode is the top electrode; claim 46);  the inorganic nanoparticles comprise BaTiO2, ZrO2, A1203, TiO2, SiO2:, BaCO2, and/or LiA1O2 (alumina or titania inorganic particles [0040]; claim 49); at least one side of the support structure is at least partially coated claim 51); the electrode comprises a protective apparatus (protective architecture; [0005];claim 55).  
	Ji and Visco are analogous art from the same field of endeavor, namely fabricating silicon anodes for lithium secondary cells.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the non-woven fabric of Visco, in the cell of Ji in view of Francisco in order to prevent short circuiting in the cell by protecting electrodes of opposing polarity from dendrite growth. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. U.S. Pub. 2020/0381710 in view of Francisco et al. U.S. 2021/0126281, and further in view of CASTLEDINE et al. 2018/0151920.
With respect to claim 80, Ji in view of Francisco teach an electrode comprising particles and a solid electrolyte (silicon-dominant electrochemically active material and an artificial solid electrolyte nanoparticles form the electrode; [0016] – [0017]). The solid 
Although the reference teaches that the SEI particles may be represent in a 1:1 ratio [0064], and the electrode can include 0% to 100% silicon (thus balance solid electrolyte material; [0070]), the reference does not teach with sufficient specificity at least 90 vol% of interstices between the particles comprise the solid electrolyte (claim 80); and that the electrode is porous (claim 80). 
	CASTLEDINE teaches that it is well known in the art to employ negative electrodes of silicon that are porous [0054].
	Ji, Francisco and CASTLEDINE are analogous art from the same field of endeavor, namely fabricating silicon anodes for lithium secondary cells.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the porous silicon electrode material of CASTLEDINE in the electrode of Ji in view of Francisco, in order to increase utilization of the electrode. The skilled artisan recognizes that porosity increase reactive surface area, thus electrode utilization. 
Regarding 90 vol% of interstices between the particles comprise the solid electrolyte, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ at least 90 vol% of interstices between the particles comprise the solid electrolyte in the electrode of Ji in view of Francisco and CASTLEDINE in order to improve ion conductivity of the electrode. Furthermore, the Francisco reference that the solid electrolyte is present in 10% by 100% by volume [0016]; thus "where the general conditions of a claim are disclosed in .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 & 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. U.S. Pub. 2020/0381710 in view of Francisco et al. U.S. 2021/0126281, and further in view of Yoon U.S. Pub. 2018/0114979.
	Ji in view of Francisco teach an electrode comprising particles and a solid electrolyte (silicon-dominant electrochemically active material and an artificial solid electrolyte nanoparticles form the electrode; [0016] – [0017]), as described in the rejection recited hereinabove. The solid electrolyte particles form a thin layer on the silicon active material powder surface [0051] & [0060]. The silicon material is in particle form [0058].
claim 25), that  comprises a product of a crosslinking reaction (claim 30) 
	Yoon teaches that it is well known in the art to employ electrodes mixed with solid electrolyte materails and binders, where in the binder is a polymer (claim 25) that is a cross linked product (claim 30). Further concerning claim 30, the claim is a product by process limitation where the product is a function of a cross-linked polymer. Here, the limitations are considered. However,  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, so long as the product of the prior art is the same as that of the claims, the limitations are satisfied. Here, so long as the polymer is cross-linked the claims are satisfied as the instant claim does not necessitated a specific polymeric product.  Additionally, please NOTE: a solid electrolyte typically includes an electrolyte (salt) mixed or imbibed in polymer. The polymer itself does not function as the electrolyte. Here, Yoon teaches a binder that is crosslinked that will function to bind the electrolyte salt to the active material [0044] and thus, functions as the polymeric layer of the solid electrolyte.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the polymer of Yoon in the solid electrolyte of Ji in view of Francisco, in order to, as taught by Yoon, bind the solid .

Response to Arguments
	Applicant’s response filed 10/27/21 has been considered but is not persuasive. Applicant asserts that Ji et al. U.S. Pub. 2020/0381710 in view of Francisco et al. U.S. 2021/0126281, are silent to claim 1 necessitating electrode particles with solid electrolyte in between. Specifically, although Francisco teaches layers of anodic material and solid electrolyte the reference is silent to anodic particles. This argument is not persuasive as Francisco was relied upon to show that it is well known to have anodic material (no matter the state) and solid electrolyte mixed. Ji teaches that the anodic material is in the form of silicon particles. See paragraphs [0008} of Ji. Stated differently, Ji teaches the Si particles [0008] and Francisco teaches it is well known to have layers of silicon material and solid active material in the same layer. See paragraph [0013] and Figure 1 of Francisco. Thus, the secondary reference was relied upon for the combination of material not the phase of the active material. The skilled artisan would be motivated to look to Francisco as the reference teaches positive electrode particles [0012], and it is well known to employ active material particles of both electrodes for utilization. Ji teaches that the particles are Si nanoparticles. See paragraphs [0008]. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722